Order entered November 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-01001-CV

                          DALLAS COUNTY, Appellant

                                        V.

                            RUTH ISAAC, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-00857-C

                                     ORDER

      The reporter’s record in this accelerated appeal is overdue. By postcard

dated October 12, 2022, we notified the official court reporter for County Court at

Law No. 3 that the record was overdue. We directed the reporter to file the record

within ten days. To date, we have received no response.

      Accordingly, we ORDER court reporter Janet E. Wright to file, no later

than November 23, 2022, either the reporter’s record or written verification no

hearings were recorded.
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Sally Montgomery, Presiding Judge of County Court at Law No. 3; Ms.

Wright; and, the parties.

                                         /s/   KEN MOLBERG
                                               JUSTICE